Exhibit Suite 3400 – 666 Burrard St. Vancouver, BC, V6C 2X8 Tel: (604) 696-3000 Fax: (604) 696-3001 Toronto Stock Exchange: G New York Stock Exchange: GG GOLDCORP RECEIVES STATEMENT OF CLAIM FILED BY BARRICK VANCOUVER, British Columbia, January 13, 2010 – Goldcorp Inc. (TSX: G, NYSE: GG) today announced that it has received a Statement of Claim from Barrick Gold Corporation (“Barrick”) that legal proceedings have commenced against Goldcorp Inc. (“Goldcorp”), New Gold Inc. (“New Gold”) and its subsidiaries Datawave Sciences Inc. and Inversiones El Morro Limitada.Barrick is seeking to enjoin the closing of the transactions announced by Goldcorp and New Gold on January 7, 2010 with respect to the exercise by Datawave of the Right of First Refusal on the El Morro copper-gold project in Chile. Goldcorp is reviewing the claim with its legal counsel.Goldcorp has acted in good faith and is confident that it has acted lawfully and appropriately in all aspects of this transaction and intends to vigorously defend itself against the claim. Goldcorp is the lowest-cost and fastest growing multi-million ounce gold producer with operations throughout the Americas.Its gold production remains 100% unhedged. Cautionary Note Regarding Forward-Looking Statements This press release contains “forward-looking statements”, within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities legislation, concerning the business, operations and financial performance and condition of Goldcorp Inc. (“Goldcorp”).
